                THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

JAMIE LEE ANDREWS, as                           *
Surviving Spouse of                             *
MICAH LEE ANDREWS, Deceased,                    * CIVIL ACTION FILE
and JAMIE LEE ANDREWS, as                       *
Administrator of the Estate of                  * NO. 1:14-CV-03432-SCJ
MICAH LEE ANDREWS, Deceased,                    *
                                                *
      Plaintiff,                                *
                                                *
v.                                              *
                                                *
AUTOLIV JAPAN, LTD.,                            *
                                                *
      Defendant.                                * Conference is requested


                              PRETRIAL ORDER


                                         1.

      There are no motions or other matters pending for consideration by the

court except as noted:

      1.     Plaintiff’s Motion for Sanctions

      2.     Plaintiff’s Motion to Exclude Certain Opinions of Elizabeth Raphael

             Under Federal Rule of Evidence 702 and Daubert

      3.     Plaintiff’s Motion to Exclude Certain Opinions of William Van

             Arsdell Under Federal Rule of Evidence 702 and Daubert
      Plaintiff’s response: Because of difficulties in obtaining agreement to

stipulations of fact, Plaintiff intends to file a motion for leave to file a motion for

summary judgment, which will be very targeted and succinct, asking that the Court

decide specific discrete matters based upon the undisputed evidence, admissions of

the parties, and admissions of experts which are not contradicted. Plaintiff’s

counsel fear that otherwise the trial will be prolonged, confusing, and may become

the same sort of circus the Hill v. Ford trial became.

                                           2.

      All discovery has been completed, unless otherwise noted, and the court

will not consider any further motions to compel discovery. (Refer to LR

37.1B). Provided there is no resulting delay in readiness for trial, the parties

shall, however, be permitted to take the depositions of any persons for the

preservation of evidence and for use at trial.

      Plaintiff’s response: Autoliv has noticed the trial deposition of Chris

Caruso.

      Defendant’s Response: Defendant will proceed to take the trial deposition of

Expert Chris Caruso on April 24, 2019.




                                            2
                                            3.

        Unless otherwise noted, the names of the parties as shown in the caption

to this Order and the capacity in which they appear are correct and complete,

and there is no question by any party as to the misjoinder or non-joinder of

any parties.

        Plaintiff’s response: Correct. Autoliv represented early in the case that the

only proper party was Autoliv Japan. In reliance on that statement and on

Autoliv’s agreement not to withhold discovery in the hands of other Autoliv

entities, Plaintiff consented to dismissal of the other Autoliv entities. See Doc.

108.

        Defendant’s response: [no response]

                                            4.

        Unless otherwise noted, there is no question as to the jurisdiction of the

court; jurisdiction is based upon the following code sections. (When there are

multiple claims, list each claim and its jurisdictional basis separately.)

        Plaintiff’s response: 1

        1. Strict liability. 28 U.S.C. § 1332(a)(2).

        2. Punitive damages. 28 U.S.C. § 1332(a)(2).


1
    Plaintiff withdraws her negligence claim.

                                            3
      Defendant’s response:

      1.     Strict Liability – 28 U.S.C. § 1332(a)(2).

      2.     Negligence – 28 U.S.C. § 1332(a)(2).

      3.     Punitive Damages – 28 U.S.C. § 1332(a)(2).

                                         5.

      The following individually-named attorneys are hereby designated as

lead counsel for the parties:


      Plaintiff:   James E. Butler, Jr.
                   Butler, Wooten & Peak LLP
                   2719 Buford Highway
                   Atlanta, Georgia 30324
                   (404) 321-1700
                   FAX: (404) 321-1713


      Defendant: Douglas G. Scribner, Esq.
                 Alston & Bird LLP
                 One Atlantic Center
                 1201 West Peachtree Street
                 Atlanta, GA 30309-3424
                 (404) 881-7000
                 FAX: (404) 881-7777


      Other Parties: (specify)

                   None.




                                          4
                                         6.

      Normally, the plaintiff is entitled to open and close arguments to the

jury. (Refer to LR39.3(B)(2)(b)). State below the reasons, if any, why the

plaintiff should not be permitted to open arguments to the jury.

      None.

                                         7.

      The captioned case shall be tried ( __ ) to a jury or (_____) to the court

without a jury, or (_____) the right to trial by jury is disputed.

      Plaintiff’s Response: Plaintiff requests a bench trial.

      Defendant’s Response: The parties are still conferring on this issue.

                                         8.

      State whether the parties request that the trial to a jury be bifurcated,

i.e. that the same jury consider separately issues such as liability and damages.

State briefly the reasons why trial should or should not be bifurcated.

      Plaintiff’s response: This case includes a claim for punitive damages.

O.C.G.A. § 51-12-5.1 sets forth the proper trial procedure for cases that involve the

issue of punitive damages. Under this code section, a trial involving punitive

damages is bifurcated. § 51-12-5.1(d). In Phase I of the trial, a jury must decide

liability, compensatory damages, and return an answer of “yes” or “no” on punitive


                                         5
damages (i.e., whether the evidence presented clearly and convincingly proves that

Autoliv’s actions showed wantonness, oppression, or that entire want of care which

would raise the presumption of conscious indifference to consequences). § 51-12-

5.1(b)-(d). Once a jury has determined that the evidence warrants the imposition

of punitive damages against Autoliv, Phase II of the trial begins with its sole

purpose being to calculate the amount of punitive damages necessary to punish,

deter, or penalize the defendant in light of the circumstances of the case. § 51-12-

5.1(d)(2).

      Defendant’s response: The trial should be bifurcated because Plaintiff has

asserted a claim for punitive damages pursuant to O.C.G.A. § 51-12-5.1. Gaddy v.

Am. Interstate Ins. Co., No. 1:14-CV-1928, 2018 WL 1478134, at *7 (N.D. Ga.

Mar. 27, 2018) (citing O.C.G.A. § 51-12-5.1(d)). In the first phase, the jury should

determine whether Plaintiff is entitled to punitive damages. Id. If the jury

concludes that Plaintiff is entitled to punitive damages, the jury should determine,

in the second phase, the amount of punitive damages that Plaintiff should be

awarded. Id.




                                          6
                                        9.

      Attached hereto as Attachment “A” and made a part of this order by

reference are the questions which the parties request that the court propound

to the jurors concerning their legal qualifications to serve.

      See Attachment “A”.

                                       10.

      Attached hereto as Attachment “B-1" are the general questions which

plaintiff wishes to be propounded to the jurors on voir dire examination.

      Attached hereto as Attachment “B-2" are the general questions which

defendant wishes to be propounded to the jurors on voir dire examination.

      Attached hereto as Attachment “B-3", “B-4", etc. are the general

questions which the remaining parties, if any, wish to be propounded to the

jurors on voir dire examination.

      The court, shall question the prospective jurors as to their address and

occupation and as to the occupation of a spouse, if any. Counsel may be

permitted to ask follow-up questions on these matters. It shall not, therefore,

be necessary for counsel to submit questions regarding these matters. The

determination of whether the judge or counsel will propound general voir dire




                                        7
questions is a matter of courtroom policy which shall be established by each

judge.

      Plaintiff’s response: Plaintiff requests clarification with respect to the

parties’ proposed general voir dire questions.

      The Court’s October 3, 2017 Standing Order states “Proposed voir dire

questions shall be filed with the Clerk no later than SEVEN (7) CALENDAR

DAYS before the date of trial, if not previously filed as a part of the pretrial order.

The Court will review the submissions and notify the parties of the approved

questions at or prior to the pretrial conference.” Consequently neither party has

thus far prepared proposed general voir dire questions. Plaintiff requests direction

from the Court regarding when the parties should submit proposed general voir

dire questions.

      Defendant’s response below presumes that each party shall make

“objections” to the other party’s proposed general voir dire questions. That is

provided for in paragraph 11, below, but not mentioned in the Court’s Standing

Order. Plaintiff seeks confirmation that the Court expects each party to file

“objections” to the other party’s proposed general voir dire questions.

      Plaintiff will gladly provide her general voir dire questions, and objections

to defendant’s, at any time.


                                           8
      If this case is tried to a jury, Plaintiff respectfully requests more than 20

minutes for general voir dire. The reason is this is an important case—a wrongful

death case, with several different subjects that require discussion, relating to both

liability, and damages, and defense arguments.

      The Court’s Standing Order contemplates that during a 15 minute time

period following the close of questioning of jurors, the parties shall make all

challenges for cause and shall also decide on peremptory strikes. Plaintiff

respectfully requests more time. Deliberation about peremptory strikes cannot

begin until the Court rules upon challenges for cause, because only then will

counsel know which prospective jurors are within striking range. Plaintiff

respectfully submits that 15 minutes is not enough time to deliberate about which

jurors to de-select through peremptory strikes.

      Defendant’s response: Pursuant to the Instructions for Cases Assigned to the

Honorable Steve C. Jones, revised October 2017, the parties will jointly submit:

Plaintiffs’ proposed voir dire questions; Plaintiffs’ Defendant’s objections, if any,

to Plaintiffs’ proposed voir dire questions; Defendant’s proposed voir dire

questions; and Plaintiffs’ objections, if any, to Defendant’s proposed voir dire

questions at least seven (7) calendar days before the date of trial. Accordingly,

there is no Attachment B to this Pretrial Order.


                                           9
                                         11.

       State any objections to plaintiff’s voir dire questions:

       See Item 10 above.



       State any objections to defendant’s voir dire questions:

       See Item 10 above.



       State any objections to the voir dire questions of the other parties, if

any:

       Plaintiff’s response: Not applicable.

       Defendant’s response: See Item 10 above.



                                         12.

       All civil cases to be tried wholly or in part by jury shall be tried before a

jury consisting of not less than six (6) members, unless the parties stipulate

otherwise. The parties must state in the space provided below the basis for

any requests for additional strikes. Unless otherwise directed herein, each

side as a group will be allowed the number of peremptory challenges as

provided by 28 U.S.C. § 1870. See Fed.R.Civ.P. 47(b).


                                          10
      Plaintiff’s response: Plaintiff respectfully requests that if the case is tried to

a jury, at least three alternate jurors be selected, so loss of jurors does not cause a

mistrial.

      Defendant’s response: [No response]

                                           13.

      State whether there is any pending related litigation. Describe briefly,

including style and civil action number.

      None.

                                           14.

      Attached hereto as Attachment “C” is plaintiff’s outline of the case

which includes a succinct factual summary of plaintiff’s cause of action and

which shall be neither argumentative nor recite evidence. All relevant rules,

regulations, statutes, ordinances, and illustrative case law creating a specific

legal duty relied upon by plaintiff shall be listed under a separate heading. In

negligence cases, each and every act of negligence relied upon shall be

separately listed. For each item of damage claimed, plaintiff shall separately

provide the following information: (a) a brief description of the item claimed,

for example, pain and suffering; (b) the dollar amount claimed; and (c) a

citation to the law, rule, regulation, or any decision authorizing a recovery for


                                           11
that particular item of damage. Items of damage not identified in this manner

shall not be recoverable.

                                        15.

      Attached hereto as Attachment “D” is the defendant’s outline of the

case which includes a succinct factual summary of all general, special, and

affirmative defenses relied upon and which shall be neither argumentative nor

recite evidence. All relevant rules, regulations, statutes, ordinances, and

illustrative case law relied upon as creating a defense shall be listed under a

separate heading. For any counterclaim, the defendant shall separately

provide the following information for each item of damage claimed: (a) a brief

description of the item claimed; (b) the dollar amount claimed; and (c) a

citation to the law, rule, regulation, or any decision authorizing a recovery for

that particular item of damage. Items of damage not identified in this manner

shall not be recoverable.

                                        16.

      Attached hereto as Attachment “E” are the facts stipulated by the

parties. No further evidence will be required as to the facts contained in the

stipulation and the stipulation may be read into evidence at the beginning of

the trial or at such other time as is appropriate in the trial of the case. It is the


                                         12
duty of counsel to cooperate fully with each other to identify all undisputed

facts. A refusal to do so may result in the imposition of sanctions upon the

non-cooperating counsel.

      Plaintiff’s response: Attached hereto is Attachment E. Plaintiff’s efforts to

obtain stipulations of fact have been largely unavailing. For that reason Plaintiff

anticipates filing a motion for leave to file a motion for summary judgment as to

very specific issues. With respect to the last two sentences of the instructions

above, Plaintiff attaches hereto Attachment E-1, sent to Defendant’s counsel on

March 7, 2019.

      Defendant’s response: See Attachment E-2.

                                         17.

      The legal issues to be tried are as follows:

      Plaintiff’s response:

(a)   Whether the Autoliv seatbelt was defective;

(b)   Whether the defect in the Autoliv seatbelt proximately caused Micah

      Andrews’ injuries and death;

(c)   The amount of damages to be paid for Micah Andrews’ pain and suffering;

(d)   The amount of damages to be paid for the full value of Micah Andrews’ life;




                                         13
(e)   Whether Autoliv has proved that a rational basis exists to try to “apportion”

      fault to any person other than Autoliv;

(f)   Whether punitive damages should be assessed against Autoliv;

(g)   The amount of punitive damages necessary to punish, deter, or penalize

      Autoliv.

      Defendant’s response:

1.    Whether Defendant Autoliv Japan, Ltd. manufactured and sold Mazda an

      allegedly defectively designed seatbelt;

2.    Whether Defendant Autoliv Japan, Ltd. negligently designed a seatbelt that

      was sold to Mazda;

3.    Whether Defendant Autoliv Japan, Ltd. caused Decedent Micah Andrews’

      death;

4.    Whether Decedent Micah Andrews caused his own death;

5.    Whether Mazda caused Decedent Micah Andrews’ death;

6.    Whether Bosch caused Decedent Micah Andrews’ death;

7.    Whether Plaintiff is entitled to compensatory damages;

8.    If Plaintiff is entitled to compensatory damages, the amount of those

      damages.

9.    Whether Plaintiff is entitled to punitive damages;


                                        14
10.   If Plaintiff is entitled to punitive damages, the amount of those damages.



                                        18.

      Attached hereto as Attachment “F-1" for the plaintiff, Attachment “F-

2" for the defendant, and Attachment “F-3", etc. for all other parties is a list

of all the witnesses and their addresses for each party. The list must designate

the witnesses whom the party will have present at trial and those witnesses

whom the party may have present at trial. Expert (any witness who might

express an opinion under Rule 702), impeachment and rebuttal witnesses

whose use as a witness can be reasonably anticipated must be included. Each

party shall also attach to the list a reasonable specific summary of the

expected testimony of each expert witness.

      All of the other parties may rely upon a representation by a designated

party that a witness will be present unless notice to the contrary is given ten

(10) days prior to trial to allow the other party(s) to subpoena the witness or

to obtain the witness’ testimony by other means. Witnesses who are not

included on the witness list (including expert, impeachment and rebuttal

witnesses whose use should have been reasonably anticipated) will not be




                                        15
permitted to testify, unless expressly authorized by court order based upon a

showing that the failure to comply was justified.


                                        19.

      Attached hereto as Attachment “G-1" for the plaintiff, “G-2" for the

defendant, and “G3", etc. for all other parties are the typed lists of all

documentary and physical evidence that will be tendered at trial. Learned

treatises which are expected to be used at trial shall not be admitted as

exhibits. Counsel are required, however, to identify all such treatises under a

separate heading on the party’s exhibit list.

      Each party’s exhibits shall be numbered serially, beginning with 1, and

without the inclusion of any alphabetical or numerical subparts. Adequate

space must be left on the left margin of each party’s exhibit list for court

stamping purposes. A courtesy copy of each party’s list must be submitted for

use by the judge.

      Prior to trial, counsel shall mark the exhibits as numbered on the

attached lists by affixing numbered yellow stickers to plaintiff’s exhibits,

numbered blue stickers to defendant’s exhibits, and numbered white stickers

to joint exhibits. When there are multiple plaintiffs or defendants, the




                                        16
surname of the particular plaintiff or defendant shall be shown above the

number on the stickers for that party’s exhibits.

      Specific objections to another party’s exhibits must be typed on a

separate page and must be attached to the exhibit list of the party against

whom the objections are raised. Objections as to authenticity, privilege,

competency, and, to the extent possible, relevancy of the exhibits shall be

included. Any listed document to which an objection is not raised shall be

deemed to have been stipulated as to authenticity by the parties and shall be

admitted at trial without further proof of authenticity.

      Unless otherwise noted, copies rather than originals of documentary

evidence may be used at trial. Documentary or physical exhibits may not be

submitted by counsel after filing of the pretrial order, except upon consent of

all the parties or permission of the court. Exhibits so admitted must be

numbered, inspected by counsel, and marked with stickers prior to trial.

      Counsel shall familiarize themselves with all exhibits (and the

numbering thereof) prior to trial. Counsel will not be afforded time during

trial to examine exhibits that are or should have been listed.


      Joint response: The parties agree to exchange electronic version of all

exhibits, including items on the Learned Treatise list, marked in accordance with

                                        17
this Order, by May 24, 2019. They further agree that neither the Court’s Standing

Order nor the Local Rules require the parties to object to items identified on the

Learned Treatises list in the Pretrial Order, and that the parties may object to those

items at trial.

                                         20.

       The following designated portions of the testimony of the persons listed

below may be introduced by deposition:

       Plaintiff’s response: Plaintiff designates the following testimony:


       1.     Deposition of Yuji Kamei – December 20, 2018

         Plaintiff’s Designations              Defendant’s Counter Designations
      Beginning             Ending                Beginning          Ending
      Page:Line            Page:Line              Page:Line         Page:Line
         8:12                10:16
         12:9                 22:7
        22:10                 23:6
        23:20                25:18
        25:20                 28:3
         28:8                28:13
         30:9                30:13                   30:15                30:17
                                                     30:19                30:22
         31:2                 31:4
          31:8                33:7
         33:12                39:8
         39:16                40:8
         40:17                40:25                   41:2                   41:3
                                                      41:6                   41:9
         45:10                46:22


                                          18
   47:4               48:6
  48:16               51:1
  52:13               56:15
   57:6               66:2
   66:7               66:19
   67:8               68:9
  68:12               72:3
   73:1               78:5
  78:22               80:15
  80:18               82:12
  82:17               86:3
   87:5               87:16
  87:25               89:14
  90:13               90:18                90:19                  91:5
  91:22               92:5
   92:8               93:6
   93:9               93:22                 94:9                  96:6
                                           96:11                 98:17
                                           98:22                 98:24
                                            99:4                  99:8
  100:2               104:7                104:12                104:16

2.    Deposition of 30(b)(6) David Prentkowski – March 8, 2016

   Plaintiff’s Designations           Defendant’s Counter Designations
Beginning             Ending             Beginning          Ending
Page:Line            Page:Line           Page:Line         Page:Line
   6:8                  11:4               12:21             15:11
  15:16                15:18
   16:1                16:19               16:20                 17:11
   20:2                21:12               21:13                 21:25
   22:1                 23:2               23:3                  23:11
  23:19                 26:6               26:7                  26:9
                                           26:12                 26:21
                                           27:17                 28:12
  28:13               28:19                28:20                 29:11


                                 19
                     30:14   31:5
                     31:10   32:3
                     33:13   34:3
                     34:18   35:3
                     35:6    35:8
                     35:12   36:1
                     36:4    36:9
                     36:17   37:4
                     37:11   37:13
                     37:17   38:11
                     38:14   38:20
                     39:4    39:12
                     42:14   42:21
42:22   43:20
 46:1   46:17        46:18   46:18
                     46:21   47:21
47:22   49:9         51:25   52:17
                     52:20   52:22
                     52:24   52:25
                     53:4    54:5
 54:6   55:7         55:8    55:20
55:21   56:2
56:20   57:12
 58:2   58:15
58:23   59:19
60:13   60:22        60:23   60:25
                     61:4    61:18
                     61:23   62:4
                     62:8    63:2
                     65:18   67:22
                     68:1    69:11
                     74:25   75:17
                     76:21   76:23
                     77:1    77:16
                     79:18   79:20
                     79:23   82:7


                20
83:19          87:23
89:13          91:21           91:22    92:20
92:21          94:2            94:3     94:8
                               94:10    94:12
94:15           96:13
 97:7           98:8            98:9    98:17
98:20           99:5            99:5    99:8
         (through “correct”)
                               101:11   101:13
                               101:16   102:1
                               102:4    102:8
102:9          102:12          102:20   102:24
                               104:1    104:18
                               104:25   105:5
                               105:13   105:22
                               106:19   107:2
                               107:5    107:10
                               109:2    109:13
                               109:16   109:23
111:4          111:18          111:19   111:21
                               111:25   112:18
113:8          118:2
118:15         118:25
119:3          123:14
124:2          125:25
126:4          127:16
127:24         129:4           135:12   135:14
                               135:20   136:8
                               138:9    138:10
                               138:14   138:24
                               139:4    139:14
                               139:24   140:9
                               140:19   141:5
142:9          142:18
146:6          147:4           147:5    147:16
                               147:19   148:16


                          21
                                                      148:19                149:5
       152:10                 152:10


      Plaintiff objects to Autoliv’s attempt (see below, Autoliv’s response to this

paragraph, No. “4.”) to “reserve the right” to designate testimony from Chris

Caruso in the event it is displeased with the trial testimony it plans to elicit from

Mr. Caruso at the trial deposition it has scheduled for April 24, 2019.



      Autoliv’s response:


   1. Deposition of Neil Hannemann – February 17, 2016

       Defendant’s Designations                 Plaintiff’s Counter Designations
     Beginning           Ending                    Beginning           Ending
     Page:Line          Page:Line                  Page:Line         Page:Line
        5:14              5:16
        6:5               6:21
        7:8               7:11
       11:13              11:16
                                                       13/4                 14/1
         29:1                  29:8
        31:22                  32:21
         47:6                  48:1
         48:9                  48:13
         64:6                  65:4
         66:8                  68:23
         71:2                  71:22
        74:13                  75:5
         76:2                  76:11
        77:21                  78:7


                                          22
   81:2               82:6
   83:4               83:13
  84:21               85:1
  86:10               87:10
   88:5               89:5
  92:11               92:24
   93:7               93:25
  94:19               95:13
                                            96/22              97/1
 97:12                97:16
 97:20                 98:3
 108:22               110:2
 124:18               128:3
 140:1                141:9
 146:8                149:22
 185:11               186:1
 191:18               192:8
 193:4                193:10
 196:3                196:25
 216:14               216:23
 218:19               219:1
 219:6                219:9
 230:20               232:25
                                            233/1             233/9
                                           234/19             235/3
                                       235/20 (starting       235/22
                                         with “so”)
                                            236/2             236/5
  241:4               241:15

2.    Deposition of Eric Van Iderstine – February 18, 2016

  Defendant’s Designations             Plaintiff’s Counter Designations
Beginning           Ending                Beginning           Ending
Page:Line          Page:Line              Page:Line         Page:Line
  5:16               6:20


                                 23
                                           28/2              28/16
 167:18              171:4
 171:22              172:7
 173:4               173:6
 173:9               173:15
 174:11              174:15
 178:10              178:16
 28:17               31:17
 34:23               36:24
 37:10               37:18
 102:13              103:11
 132:3               132:15
 163:18              165:2
 180:24              181:18

3.    Deposition of Yuji Kamei – December 20, 2018

  Defendant’s Designations            Plaintiff’s Counter Designations
Beginning           Ending               Beginning           Ending
Page:Line          Page:Line             Page:Line          Page:Line
  9:16               9:25           [Plaintiff designates
                                    the same testimony
                                     as indicated above
                                     in her designations
                                         of Kamei’s
                                         testimony,
                                        paragraph 20,
                                       subsection (1).]
   12:9              12:17
  13:14              13:22
  36:13              36:14
  36:19              36:23
   37:1              37:9
  37:12              37:19
  37:22              37:25
   38:3              38:4
  38:13              38:16

                               24
       38:19                38:24
        39:2                 39:8
       68:12                68:14
       68:17                68:25
        69:4                69:17
       69:20                 70:7
       70:13                 71:1
       79:19                79:21
       79:24                 80:9
       80:12                80:24
        81:2                81:17
        94:9                 96:6
       96:11                98:17
       98:22                98:24
        99:4                 99:8
       104:12               104:16



      4.    Defendant will proceed to take the trial deposition of Expert Chris
            Caruso on April 24, 2019. Testimony from this deposition shall be
            designated and shared with Plaintiff’s counsel thereafter, in advance of
            trial. Defendant reserves the right to designate testimony from Caruso’s
            November 25, 2015 discovery deposition depending on the testimony
            given at Caurso’s trial deposition.



      Any objections to the depositions of the foregoing persons or to any

questions or answers in the depositions shall be filed in writing no later than

the day the case is first scheduled for trial. Objections not perfected in this

manner will be deemed waived or abandoned. All depositions shall be

reviewed by counsel and all extraneous and unnecessary matter, including


                                        25
non-essential colloquy of counsel, shall be deleted. Depositions, whether

preserved by stenographic means or videotape, shall not go out with the jury.

                                        21.

      Attached hereto as Attachments “H-1" for the plaintiff, “H-2" for the

defendant, and “H-3", etc. for other parties, are any trial briefs which counsel

may wish to file containing citations to legal authority concerning evidentiary

questions and any other legal issues which counsel anticipate will arise during

the trial of the case. Limitations, if any, regarding the format and length of

trial briefs is a matter of individual practice which shall be established by

each judge.

                                        22.

      In the event this is a case designated for trial to the court with a jury,

requests for charge must be submitted no later than 9:30 a.m. on the date on

which the case is calendared (or specially set) for trial. Requests which are

not timely filed and which are not otherwise in compliance with LR 51.1, will

not be considered. In addition, each party should attach to the requests to

charge a short (not more than one (1) page) statement of that party’s

contentions, covering both claims and defenses, which the court may use in its

charge to the jury.


                                        26
      Counsel are directed to refer to the latest edition of the Eleventh Circuit

District Judges Association’s Pattern Jury Instructions and Devitt and

Blackmar’s Federal Jury Practice and Instructions in preparing the requests

to charge. For those issues not covered by the Pattern Instructions or Devitt

and Blackmar, counsel are directed to extract the applicable legal principle

(with minimum verbiage) from each cited authority.

                                         23.

      If counsel desire for the case to be submitted to the jury in a manner
other than upon a general verdict, the form of submission agreed to by all
counsel shall be shown in Attachment “I” to this Pretrial Order. If counsel
cannot agree on a special form of submission, parties will propose their
separate forms for the consideration of the court.

      Plaintiff’s response: See attachment I-1.

      Defendant’s response: See attachment I-2.

                                         24.

       Unless otherwise authorized by the court, arguments in all jury cases
shall be limited to one-half hour for each side. Should any party desire any
additional time for argument, the request should be noted (and explained)
herein.

      Plaintiff’s response: Plaintiff requests 90 minutes for argument, but

Plaintiff’s counsel assures the Court that they will make every effort to be more

brief than that, for the obvious understood reason that jurors typically appreciate

brevity. In lead counsel’s experience, it would likely be impossible to argue any

                                         27
products liability case in thirty minutes. While the case should be simple—the

seatbelt didn’t restrain Mr. Andrews, there are still some technical and medical

concepts that will not be immediately familiar to the jury, and it appears from

Defendant’s refusal to agree to stipulations of fact that we will be ‘trying’ issues

that Plaintiff thought had been resolved by admissions and were not in dispute. In

addition to arguing liability and causation, Plaintiff will need time to discuss the

value of Mr. Andrews’ life, which alone deserves considerable time.

      Defendant’s response: [No response]

                                          25.

      If the case is designated for trial to the court without a jury, counsel are

directed to submit proposed finding of fact and conclusions of law not later

than the opening of trial.

                                          26.

      Pursuant to LR 16.3, lead counsel and persons possessing settlement

authority to bind the parties met on August 27, 2018, to discuss in good faith

the possibility of settlement of this case. The court (_____) has or (X) has not

discussed settlement of this case with counsel. It appears at this time that

there is:

      (_) A good possibility of settlement.


                                          28
      (_) Some possibility of settlement.

      (x) Little possibility of settlement.

      (_) No possibility of settlement.

      Plaintiff’s response: On August 27, 2018, counsel discussed the possibility

of settlement. Autoliv refused to make an offer. Plaintiff made an offer in an

attempt to negotiate in good faith. Autoliv has not responded to that offer.

      Defendant’s response: [no response]

                                          27.

      Unless otherwise noted, the court will not consider this case for a special

setting, and it will be scheduled by the clerk in accordance with the normal

practice of the court.

      Joint response: Because this case will involve travel by a number of party

witnesses and expert witnesses, the parties request a special setting.


                                          28.

      The plaintiff estimates that it will require 5 days to present its evidence.

The defendant estimates that it will require 2-3 days to present its evidence. It

is estimated that the total trial time is 7-8 days, plus time for voir dire, jury

selection, opening statements, charge conference, and closing arguments.




                                          29
         Plaintiff’s additional statement: On the evening of March 8, 2019,

Plaintiff’s counsel received an email from defense counsel about Plaintiff’s

proposed stipulations, and defendant’s Att. E-2. See Att. E-1. It seems apparent,

now, that the above estimates may be incorrect. If Plaintiff is required to establish

all the facts to which defendant has refused to stipulate, the trial will take

considerably more time. Those facts will have to be established through direct and

cross examination of witnesses.

                                          29.

         IT IS HEREBY ORDERED that the above constitutes the pretrial order for

the above captioned case (_____) submitted by stipulation of the parties or (_____)

approved by the court after conference with the parties.

         IT IS FURTHER ORDERED that the foregoing, including the attachments

thereto, constitutes the pretrial order in the above case and that it supersedes the

pleadings which are hereby amended to conform hereto and that this pretrial order

shall not be amended except by Order of the court to prevent manifest injustice.

Any attempt to reserve a right to amend or add to any part of the pretrial order after

the pretrial order has been filed shall be invalid and of no effect and shall not be

binding upon any party or the court, unless specifically authorized in writing by the

court.


                                           30
      IT IS SO ORDERED this ______ day of ____________________, 20_____.


                                      ___________________________________
                                      UNITED STATES DISTRICT JUDGE

Each of the undersigned counsel for the parties hereby consents to entry of the
foregoing pretrial order, which has been prepared in accordance with the form
pretrial order adopted by this court.

___________________________                ___________________________
Counsel for Plaintiff                      Counsel for Defendant Autoliv
BUTLER WOOTEN & PEAK LLP                   Japan, Ltd.
JAMES E. BUTLER, JR.                       ALSTON & BIRD LLP
  jim@butlerwooten.com                     DOUGLAS G. SCRIBNER
  Georgia Bar No. 099625                     doug.scribner@alston.com
TEDRA L. CANNELLA                            Georgia Bar No. 632755
  tedra@butlerwooten.com                   JENNY A. MENDELSOHN
  Georgia Bar No. 881085                     jenny.mendelsohn@alston.com
RORY A. WEEKS                                Georgia Bar No. 447183
  rory@butlerwooten.com                    WILLIAM J. REPKO III
  Georgia Bar No. 113491                     jay.repko@alston.co
2719 Buford Highway                          Georgia Bar No. 301797
Atlanta, Georgia 30324                     One Atlantic Center
(404) 321-1700                             1201 West Peachtree Street
(404) 32101713 Fax                         Atlanta, GA 30309-3424
                                           404-881-7000
BALLARD & FEAGLE, LLP                      404-881-7777 Fax
WILLIAM L. BALLARD
  bill@ballardandfeagle.com
  Georgia Bar No. 035625
GREGORY R. FEAGLE
  greg@ballardandfeagle.com
  Georgia Bar No. 256913
Building One, Suite 100
4200 Northside Parkway NW
(404) 873-1220


                                        31
